Citation Nr: 1104011	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  For the period prior to February 21, 2008, entitlement to an 
evaluation in excess of 30 percent disabling for posttraumatic 
stress disorder (PTSD).

2.  For the period beginning on May 1, 2008, entitlement to an 
evaluation in excess of 50 percent disabling for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in North 
Little Rock, Arkansas.  

An April 2008 RO decision granted the Veteran's claim for a 
temporary total disability rating, effective from February 21, 
2008 to April 30, 2008, relating to treatment for the Veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.30 (2010).  
Subsequently, an August 2008 SSOC reflects that the RO granted an 
increased, 50 percent rating for the Veteran's PTSD effective May 
1, 2008.  The Veteran continued his appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

On his August 2007 Form 9 appeal, the Veteran requested a Travel 
Board hearing, which was scheduled for December 2008.  The 
Veteran, however, failed to appear, and his request is therefore 
considered withdrawn, and this matter is ready for decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's PTSD is currently assigned a disability rating of 
30 percent from February 18, 2004 to February 20, 2008, a 
temporary total disability rating (100 percent) from February 21, 
2008 to April 30, 2008, and a 50 percent rating beginning on May 
1, 2008.  The Veteran seeks an increased rating.  See Claim, 
October 2006; 38 C.F.R. § 4.30 (2010).
The Veteran was provided with a VA examination most recently in 
June 2008.  The VA examination report reflects, among other 
things, that the Veteran denied any suicidal or homicidal 
ideation at that time.  Subsequently, July 2008 VA treatment 
records reflect that the Veteran was admitted into the VA medical 
center for reported worsening of symptoms of depression and PTSD 
and for suicidal ideation.  The Board recognizes that several 
clinical findings suggested that the examiners were concerned 
with the credibility of his presentation.  For example, his 
reported suicidal ideation symptoms were noted as "vague," his 
presentation was noted as inconsistent with his reported 
symptoms, and it was noted that records from his prior admission 
from February to April 2008 reflect that it appeared he may have 
been malingering to obtain better housing.  Nevertheless, the 
Board finds that because there is an indication that the 
Veteran's symptoms may have worsened since his last VA 
examination, a remand is necessary so that the Veteran may be 
afforded a new VA examination to ascertain the current level of 
severity of his PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (citing 38 C.F.R. § 3.327(a)) ("VA regulations 
specifically require the performance of a new medical examination 
. . . [when] 'evidence indicates there has been a material change 
in a disability or that the current rating may be incorrect.'").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain copies of any outstanding VA 
treatment records relating to the Veteran's 
PTSD dated from July 2008 to present and 
associate them with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

2.  After the above development has been 
completed, schedule the Veteran for a new VA 
examination to address the current nature and 
severity of the Veteran's service-connected 
PTSD.  All appropriate testing should be 
carried out, to include an interview and a 
comprehensive mental status examination.  
Upon review of the record and examination of 
the Veteran, the examiner should set forth 
all manifestations of the Veteran's PTSD and 
discuss the impact of such symptoms on the 
Veteran's social and occupational 
functioning.  A Global Assessment of 
Functioning (GAF) score should be assigned, 
and the examiner should explain the basis for 
such score.  A discussion of the complete 
rationale for all opinions expressed should 
be included in the examination report.

3.  Then, readjudicate the Veteran's claim.  
If the Veteran's claim remains denied, he 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, these matters should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



